PER CURIAM.
*506M.K., the father, appeals from the trial court's August 10, 2018, shelter order. The Department concedes that the trial court's shelter order entered on August 10, 2018, constituted a departure from the essential requirements of the law, as the shelter hearing proceeded without the presence of the Father's counsel. See G.W. v. Dep't of Children & Families, 92 So.3d 307, 309 (Fla. 3d DCA 2012). The Department therefore requests that this Court remand the matter to the trial court in order to allow a shelter hearing to proceed where both the parents and their respective counsels are present. Based on our review and the Department's proper Confession of Error, we quash the trial court's August 10, 2018, shelter order and remand for further proceedings consistent herewith.